                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Alicia Goolsby,

                        Plaintiff,     Case No. 18-cv-10211

v.                                     Judith E. Levy
                                       United States District Judge
Nancy A. Berryhill,
                                       Mag. Judge Anthony P. Patti
                        Defendant.

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [14]

     Before the Court is Magistrate Judge Patti’s Report and

Recommendation recommending the Court grant plaintiff’s motion for

summary judgment (Dkt. 12) and deny defendant’s motion for summary

judgment (Dkt 13). (Dkt. 14.) The parties were required to file specific

written objections within 14 days of service. Fed. R. Civ. P. 72(b)(2); E.D.

Mich. L.R. 72.1(d). No objections were filed. The Court has nevertheless

carefully reviewed the Report and Recommendation, and concurs in the

reasoning and result. Accordingly,

     The Report and Recommendation (Dkt. 14) is ADOPTED;

     Plaintiff’s motion for summary judgment (Dkt. 12) is GRANTED;
      Defendant’s motion for summary judgment (Dkt. 13) is DENIED;

and

      The findings of the Commissioner are ADOPTED and this case is

hereby DISMISSED.1

      IT IS SO ORDERED.

Dated: March 13, 2019                        s/Judith E. Levy
     Ann Arbor, Michigan                     JUDITH E. LEVY
                                             United States District Judge


                       CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 13, 2019.
                                             s/Shawna Burns
                                             SHAWNA BURNS
                                             Case Manager




1By failing to object to the Report and Recommendation, the parties have waived
any further right of appeal. United States v. Archibald, 589 F.3d 289, 295–96 (6th
Cir. 2009).
